DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 08/13/2021.  Claims 1, 7, and 12 have been amended.  Claim 5 has been canceled.  Claims 1-4, 6-16 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 6-16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the subject matters of recited limitations below are not properly described in the specification.

within the domain, identifying an instruction keyword, when present, within the message;
when no instruction keyword is identified, classifying the message using a machine learning model reliant upon the knowledge set, where the classifying identifies an instruction” (lines 5-13).
The limitations are not support by specification. 
Regarding limitation “receiving a domain”, the specification only discloses the activity of identifying instructions and executing actions is rendered/provided reliable and easily completed when in a specific domain (in para.[0133]), and the provider of the AI systems is often employed by customers which have access to this domain specific information (para.[0138]).  However, the specification does not provide support for “receiving a domain”, or specially receiving the domain after receiving the electronic message, or receiving a domain related to the receiving message or related to the message. Because of the lack of specification support, it is unclear what the domain is and whether it is related to the message so that it can be used to “identifying an instruction keyword,…, within the message”.
Regarding limitation “within the domain, identifying an instruction keyword, when present, within the message”, the specification does not disclose/mention about identifying an instruction keyword within the domain or within the message.  The limitation is still unclear yet. 


Claims 7 and 12 recite limitations similar to limitations of claim 1, and are rejected for the same reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "within the domain, identifying an instruction keyword, when present, within the message" in lines 7-8.  The limitation “when present, within the message” is unclear.  First, it is unclear which component when present, such 
Claim 1 recites the limitation “classifying the message using a machine learning model reliant upon the knowledge set, where the classifying identifies an instruction” in lines 11-13.  It is unclear how classifying the message can identifying the instruction.
Claim 1 recites “within the domain, identifying an instruction keyword, when present, within the message” lines 7-8. There is insufficient antecedent basis for this limitation in the claim.  Appropriated amendment is required. 
Claim 1 recites “when no instruction keyword is identified, classifying the message” line 12. There is insufficient antecedent basis for this limitation in the claim.  Appropriated amendment is required. 
Claim 1 comprises the step of receiving a domain, identifying an instruction keyword within the domain, when no instruction keyword identified in within the domain, identifying an instruction, cross referencing the instruction to determine appropriate action (in lines 7-15).  The “instruction keyword” is identified but is used or isn’t related to the step for determining appropriate action. Thus, it is also questioned the “instruction keyword” (in line 7) and the “instruction” (in lines 13 and 14) are actually the same component.  If they refers the same component, it is suggested to use the same phrase/word to void the confusion and make the limitation clear.
Claims 7 and 12 recite limitations similar to limitations of claim 1, and are rejected for the same reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, and 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the method for receiving a message, the messages includes an instruction and keyword, (domain of the messaged and keywords associated with the domain are supported by specification),  identifying the instruction when keyword within the message matching (matching with set of keywords is not support by the specification, but it is unclear what matches with the keyword within the message), identifying the instruction when the keyword within the message is not matching, wherein the identifying using the machine learning model, cross reference the instruction to a possible actions to determine appropriate action, executing the determined action.
The limitations of receiving a message, the message includes a keyword and an instruction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, receiving in the context of this claim encompasses the user manually writes/deliveries a note/message having word and instruction on the paper.  The limitation of when present, matching at least one keyword within the message with the set of keywords, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, a  
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – executing the determined action, this step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   

Claims 2, 3, 4, and 6 recite limitations of actions includes messaging a target of an automated conversation, creating an event on a calendar, inviting a target to the event, and 
the limitations of receiving a message, the message includes a keyword and an instruction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, receiving in the context of this claim encompasses the user manually writes/deliveries a note/message having word and instruction on the paper.  The limitation of when present, matching at least one keyword within the message with the set of keywords, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, a person manually can check and compare the keyword in the message if it matches with a set of keywords.
Claims 7-16 recite limitations similar to limitations of claims 1-4, and 6, and are rejected for the same reasons.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaseen et al. (US 2018/0341396).
With respect to claim 1, Yaseen discloses a computer implemented method for an Artificial Intelligence (AI) assistant for a representative of a messaging system comprising: 
receiving an electronic message from a client
(Yaseen: fig. 4A, para.[0053]: user input subject/topic such as “Return My Order” (≈ electronic message), para.[0004]-[0007],[0011], [0041],[0043]),
receiving a domain, wherein the domain includes a knowledge set specific to the domain
(Yaseen: para. [0041]: the topics reserving a flight, checking a flight status, tracking bags, etc., in the context of an airline service (≈ domain), para.[0063]: context such as airline services, or GPS location, a user device type, a time or times a user has performed various actions, and/or a user profile with the enterprise, among other possibilities (≈ knowledge set)); 

(Yaseen: para.[0041]: reserving a flight, checking a flight status, tracking bags, etc., can be defined as topics);
when no instruction keyword is identified, classifying the message using a machine learning model reliant upon the knowledge set, where the classifying identifies an instruction
(Yaseen: para.[0004]-[0006],[0063]: in the context of airline, services such as reserving a flight, checking a flight status, tracking bags, etc., can be defined as topics (≈ instruction keyword) associated with models, in the context of GPS, or user device type which do not have topic or instruction keyword, fig. 4A, para.[0053], [0064]: using the input message to identify the topic (≈ instruction));
 cross referencing the instruction to a list of possible actions to determine which action is appropriate; and executing the determined action
(Yaseen: para.[0004]: a topic has various goals/tasks/actions, para. [0043],[0053], [0056]-[0057]: basing on the subject of the instruction or the topic, the goal is determined, wherein the goal comprises actions, e.g. creating a ticket, requesting a status and tracking for the return).
Claims 7 and 12 recite limitations similar to limitations of claim 1, and are rejected for the same reasons as claim 1.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Yaseen teaches the list of possible actions include messaging a target of an automated conversation (Yaseen: para.[0057]).  
 Claims 8, 13 recite limitations similar to limitations of claim 2, and are rejected for the same reasons as claim 2.
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Yaseen teaches cross referencing the classification of the message against command sets to determine which action is appropriate (Yaseen: para.[0057]).
 Claims 11, 16 recite limitations similar to limitations of claim 6, and are rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9-10, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yaseen et al. (US 2018/0341396) in view of Woloshyn (US 2012/0315881).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Yaseen teaches the list of possible actions.  However, Yaseen does not discloses actions include creating an event on a calendar program for the representative.  
(Woloshyn: para.[0092]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Woloshyn’s teachings into Yaseen’s teaching to provide automated personal assistant techniques for facilitating call event notation, tagging, calendaring such as the automatic creating event on calendar and invention contacts to the meeting as suggested by Woloshyn (See abstract and para.[0092).
Claims 9, 14 recite limitations similar to limitations of claim 3, and are rejected for the same reasons as claim 3.
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Yaseen teaches the list of possible actions.  However, Yaseen does not discloses actions include inviting a target of an automated conversation to the event.  
Woloshyn discloses actions include inviting a target of an automated conversation to the event (Woloshyn: para.0092]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Woloshyn’s teachings into Yaseen’s teaching to provide automated personal assistant techniques for facilitating call event notation, tagging, calendaring such as the automatic creating event on calendar and invention contacts to the meeting as suggested by Woloshyn (See abstract and para.[0092).
Claims 10, 15 recite limitations similar to limitations of claim 4, and are rejected for the same reasons as claim 4.

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclose: 
Guo et al. (US 2016/0148612) discloses determining a domain and an action related to a natural language (NL) input, wherein after receiving the NL input, generating/determining the tokens/keywords, then determining the domain of the NL input (abstract, fig. 5).
Gruber (US 2012/00166780) discloses the intelligent automated assistant which using speech, text of the user input and user context of the conversion and providing automated actions such as creating event, setting tasks.

Response to Amendment
Regarding the 35 U.S.C. 112, first paragraph rejections of claims, the amendments to claims were made.  However, the amendments could overcome the rejection.  Please see details analyzing regarding the amended limitations in the rejection supra.
Regarding the 35 U.S.C. 101 rejection as the claims direct to the abstract idea.  The rejection is maintained.  Please see details analyzing regarding the amended limitations in the rejection supra.
Applicant argues Yaseen teaches away from usage of domain specific set of keywords, as well as using two-pronged approach.  The specific set of keywords and two-pronged approach are not in claim.  Yaseen discloses the context of the classifying is identifies instruction.  Yaseen discloses using the input message to identify what user needs/instructions such as “Return or Replace my order”, or “Track my Order” (in fig. 4A, para.[0053], [0064]).
Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




01/03/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162